Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chase Carmen Hunter appeals the district court’s order granting Defendants’ Fed.R.Civ.P. 12(b)(6) motion to dismiss her complaint and its order denying her motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hunter v. Higgs, No. 3:12-cv-00513-JAG (E.D.Va. July 24, 2012; Aug. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.